Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/852225 
    
        
            
                                
            
        
    

Parent Data16852225, filed 04/17/2020 is a continuation of 16091830, filed 10/05/2018 ,now U.S. Patent #10709707 16091830 is a national stage entry of PCT/US2017/026385 , International Filing Date: 04/06/2017PCT/US2017/026385 Claims Priority from Provisional Application 62319648, filed 04/07/2016




Claims 62-80 are pending.
Claims 1-61 were cancelled. 
No claim is allowed.




Election/Restriction


This application contains claims directed to the following patentably distinct species. The species are independent or distinct because they are distinct. In addition, these species are not obvious variants of each other based on the current record.
62-80 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Claims are drawn to various method of treatment by different salts of (R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine 

Claim 62 is drawn to a method for increasing the amount or concentration of one or more lacrimal proteins produced by an individual in need thereof, comprising local administration of a therapeutically effective amount of (R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine, or a pharmaceutically acceptable salt thereof, in alternating nostrils of an individual in need thereof.
(R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine 


    PNG
    media_image1.png
    233
    414
    media_image1.png
    Greyscale



Species of the compounds:

 (R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine salt is a citrate salt or a galactarate salt. (Claim 64).
(R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine mono-citrate or (R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine hemigalactarate. (Claim 65).
 (R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine hemigalactarate dihydrate or
 (R)-5-((E)-2- pyrrolidin-3-ylvinyl) pyrimidine hemigalactarate monohydrate. (claim
	 

Species:  Treatment. One specific lacrimal protein:
One lacrimal proteins are selected from the group consisting of: epithelial growth factor, lactoferrin, lacritin, prolactin, adrenocorticotropic, leucine enkephalin, ALS2CL, ARHGEF19, KIAA1109, PLXNA1, POLG, WIPII, ZMIZ2, or other proteins of the tear proteome. (claim 63).
One specific form of administration from both (1) and (2).: 

(1) Method of administration: administered (R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine, or a specific pharmaceutically acceptable salt thereof as a liquid, suspension, aerosol, gel, ointment, dry powder, cream, paste, lotion, or balm. (claim 73).

 (2) (R)-5-((E)-2-pyrrolidin-3-ylvinyl) pyrimidine, or a pharmaceutically acceptable salt thereof, is administered method by a syringe, dropper, bottle nebulizer, atomization pump, inhaler, powder spray device, vaporizer, patch, medicated stick, pipette, or jet of liquid. (claim 74)

Election of Species
	Applicants should elect one compound which will be used to treat one specific elected specific method for treatment.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Due to the complexity no telephone call was made to request an oral election to the above restriction requirement.  It was decided to send in writing.   
While responding to this office action, Applicant should refer to the support of the invention in the original specification. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628